     Case 1:21-cv-00675-AWI-EPG Document 38 Filed 09/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    LATANA M. CHANDAVONG, et al.,                    Case No. 1:21-cv-00675-AWI-EPG
11                        Plaintiffs,
12           v.                                        ORDER GRANTING MOTION TO
                                                       RESCHEDULE THE STATUS
13    FRESNO DEPUTY SHERIFF’S                          CONFERENCE
      ASSOCIATION, et al.,
14                                                     (ECF No. 37)
                          Defendants.
15

16

17

18          This matter is before the Court on the request of Defendant Fresno Deputy Sheriff’s

19   Association (FDSA) to reschedule the status conference currently set for September 22, 2021.

20   (ECF No. 37). Because “[a] request for a court order must be made by motion” under Federal

21   Rule of Civil Procedure 7(b)(1), the Court construes the request as a motion to reschedule the

22   status conference.

23          As grounds, the construed motion states that “the attorney primarily responsible for

24   handling this matter on behalf of the FDSA, is currently out of the country” and “she is expected

25   to return on September 23, 2021, the day after the scheduled September 22, 2021 Status

26   Conference in this matter.” (ECF No. 37, p. 1). FDSA represents that the other parties in this case

27   have no objection in rescheduling the conference until counsel returns and requests a date no

28   sooner than October 6, 2021.
                                                       1
     Case 1:21-cv-00675-AWI-EPG Document 38 Filed 09/09/21 Page 2 of 2


 1          Being sufficiently advised, IT IS ORDERED as follows:

 2          1.      The motion to reschedule the status conference (ECF No. 37) is granted;

 3          2.      The status conference currently set for September 22, 2021, is rescheduled for

 4   October 6, 2021, at 10:30 a.m. To appear telephonically, each party is directed to use the

 5   following dial-in number and passcode: 1-888-251-2909; passcode 1024453; and

 6          3.      The parties are directed to confer in advance of the status conference and jointly

 7   prepare a proposed case schedule for the remainder of this case, including therein any

 8   disagreements they have. The proposed schedule shall be shall be electronically filed in CM/ECF

 9   no later than October 1, 2021, and shall also be emailed in Word format by that same date to

10   epgorders@caed.uscourts.gov.

11
     IT IS SO ORDERED.
12

13      Dated:     September 9, 2021                          /s/
14                                                     UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
